Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Specification
The amendments to paragraphs [0029] and [0050] have been reviewed and marked ok to enter.
Claim Rejections - 35 USC § 112
The office action of 8/6/2021 stated:
Claim 7-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject
matter which the inventor or a joint inventor (or for applications subject to pre -AlA 35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 repeats the subject matter of claim 6.
Claims 8-11 depend on claim 7.
The amendments filed 10/6/2021 have cancelled claim 7 and, as such, no rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA), second paragraph remain applicable to pending claims 1, 5, 10, 12 and 18-34.
       35 USC 112, sixth paragraph
	Applicant’s argument filed 10/6/2021 is convincing. 
	As a result, the subject matter of pending claims 1,5,10, 12 and 18-34 will be interpreted using the broadest reasonable interpretation without invoking 35 USC 112, sixth paragraph.
Allowable Subject Matter

	 In originally filed claims 1-17, claim 17 depended on claim 16, which depended on claim 15, which depended on independent claim 12.
	An examination of pending independent claims 1, 12 and 34 indicates that these claims are now allowable for at least the reasons shown by the office action of 8/6/2021.
	Claims 5, 10 and 18-33 depend on either claim 1 or 12.
	An update search revealed no new art to raise a substantially new issue of patentability.
	Claims 1, 5, 10, 12 and 18-34 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication should be directed to MARK HELLNER at telephone number (571)272-6981.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/MARK HELLNER/            Primary Examiner, Art Unit 3645